   Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 1 of 17 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  NATHAN ROWAN, individually and on                    Case No.
  behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                 Plaintiff,
                                                     DEMAND FOR JURY TRIAL
  v.

  ARRIVIA INC., a Delaware corporation, and
  ALLEN MARKETING GROUP, INC., a
  Utah corporation,

                 Defendants,


                                CLASS ACTION COMPLAINT

       Plaintiff Nathan Rowan (“Plaintiff Rowan” or “Rowan”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant Arrivia Inc. (“Defendant Arrivia” or

“Arrivia”) and Defendant Allen Marketing Group, Inc. (“Defendant AMG” or “AMG”) to stop

the Defendants from violating the Telephone Consumer Protection Act by making telemarketing

calls without consent to consumers who registered their phone numbers on the National Do Not

Call registry (“DNC). Plaintiff also seeks injunctive and monetary relief for all persons injured

by Defendants’ conduct. Plaintiff Rowan, for this Complaint, alleges as follows upon personal

knowledge as to himself and his own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by his attorneys.

                                                PARTIES

       1.      Plaintiff Nathan Rowan is a resident of East Rochester, New York.

       2.      Defendant Arrivia is a Delaware registered company headquartered in Scottsdale,

Arizona. Defendant Arrivia conducts business throughout this District and throughout the U.S.

       3.      Defendant AMG is a Utah registered corporation headquartered in Cedar City,

Utah. Defendant AMG conducts business throughout this District, and throughout the U.S.
      Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 2 of 17 PageID #: 2




                                      JURISDICTION AND VENUE

         4.     This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

         5.     This Court has personal jurisdiction over the Defendants and venue is proper

because Defendant Arrivia is incorporated in this District and because Defendant AMG does

business in this District, including with Arrivia, resulting in the calls to Plaintiff.

                                         INTRODUCTION

         6.     As the Supreme Court explained at the end of its last term, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5

(U.S. July 6, 2020).

         7.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

         8.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

         9.     When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

         10.    By 2003, due to more powerful autodialing technology, telemarketers were

calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA

of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
    Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 3 of 17 PageID #: 3




         11.     The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         12.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

         13.     According to online robocall tracking service “YouMail,” 4.9 billion robocalls

were placed in March 2021 alone, at a rate of 159.4 million per day. www.robocallindex.com

(last visited April 4, 2021).

         14.     The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

         15.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman. 1
         16.     “The FTC receives more complains about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016). 2

                                          COMMON ALLEGATIONS

         17.     Defendant Arrivia is a travel solutions company that sells travel packages to

consumers. 3

         18.     Arrivia owns and operates TravelSavingsDollars.com, a website that advertises

discounted hotel stays, car rentals and other discount travel options. 4 5

1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-consumer-protection-
federal-communications-commission-rules-regulations/160616robocallscomment.pdf
3
  https://www.arrivia.com/
4
  https://travelsavingsdollars.com
5
  The website TravelSavingsDollars.com identifies itself in its terms and conditions as SOR Technology, LLC d/b/a
SaveOnResorts located at 2173 Salk Ave., Suite 300 Carolsbad, CA 92008.
    Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 4 of 17 PageID #: 4




6


       19.    Even though TravelSavingsDollars.com identifies itself in its terms as SOR

Technology, LLC, Defendant Arrivia acquired and operates SOR Technology.




       20.    In order to use the TravelSavingsDollars.com website, a consumer must have a

redemption code that can either be purchased online, through Arrivia, or through one of Arrivia’s

third-party vendors like AMG.

       21.    AMG is a marketing corporation that sells vacation travel packages to consumers.

       22.    AMG owns and operates VacationOffer.com, a website consumers use to

purchase vacation packages.

       23.    The Utah corporate registry shows that VacationOffer.com is a d/b/a of AMG:




6
      Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 5 of 17 PageID #: 5




                                                                                    7



           24.      AMG uses telemarketing to sell travel vacation packages.
           25.      Unfortunately, AMG places unsolicited calls to consumers who have their phone

numbers registered on the DNC.




7
    https://secure.utah.gov/bes/displayDetails.html - Allen Marketing Group, Inc.
    Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 6 of 17 PageID #: 6




        26.      On its main website, AMG even states that it uses a unique funnel approach to

turn cold leads into buyer leads:




                                                                           8



        27.      Numerous consumers have posted complaints online about unsolicited

telemarketing calls that they received from AMG, including complaints that were made directly

to AMG itself:
Better Business Bureau - AMG
          • “I received a phone solicitation from a sales person with Allen Marketing Group
               (3rd Party apparently) in August of 2018 offering a 4 day/3-Night stay on the Las
               Vegas Strip for any time of my choice over a 2-year period (Aug. 2020).” 9
          • “I received a cold call from this company and they outlined details of a vacation
               they claimed to offer me as a VIP on a list somewhere. This was a hard sell and I
               was told I could only buy at the time and could not discuss the details with my
               wife before making the purchase.” 10
          • “I was solicited on a DNC phone actively registered with the FTC. Despite this,
               Eric, a sales rep from a VIP Concierge at PARK MGM told me he got my number
               because of my affiliation with Marriott and that I was selected to receive a VIP
               Stay offer at Park MGM any dates of my choice, except New Years for 4 days
               and 3 nights at $379, plus room taxes and parking fees.” 11
Yelp.com - AMG
          • “This company has repeatedly called me trying to sell me Las Vegas travel
               packages unsolicited. Each time I politely asked them to remove me from their
               list. Then I finally asked the name of the company this last caller worked for and
               she told me AMG which after some research turns out to be Allen Marketing
               Group. When I asked why I was being called even though my number is on the
               federal do not call register for 8 years I was told to shut up before she berated me



8
  https://www.allenmg.com/
9
  https://www.bbb.org/us/ut/cedar-city/profile/marketing-programs/allen-marketing-group-inc-1166-
90013879/complaints
10
   Id.
11
   Id.
     Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 7 of 17 PageID #: 7




            and then hung up on me. Definitely not any type of company I would want
            anything to do with.” 12
         • “Don't waste your time or money. Received a call with an offer of great places to
            stay in Vegas and things to do. I'm on the Do Not Call list, so I assumed the call
            was from a company I already do business.” 13
         • “A little less than a year ago, I got a marketing call selling a vacation offer to Las
            Vegas.” 14
         • “Received offer by phone for a vacation package promotion - $379 for 3 day/2
            night package in Orlando or Vegas with benefits ($100 gift card, $1,000 of credit
            to use with future Hilton or Marriott stays, and additional 3 day/2 night stay
            elsewhere).”
Telemarketing Complaint Websites
         • “Called. No message. Other sites say this is a Vegas trip scam and they are super
            rude. Should be reported for do not call violations.” 15
         • “Answered and listened. A man tries to sell me on an incredible mini-vacation
            package to Vegas… Another website he gave me was:
            https://www.travelsavingsdollars.com/ - this is the website where I would have
            to go to redeem my $1000 travel credits… But I digress, the man tells me he
            works with AMG (Allen Marketing Group) and is offering this deal to build
            relationships so that in the future I would consider using them again…” 16
            (emphasis added)
         • “Called and offered me a Vegas stay. Told her my number was on the do not call
            list an then she called me a [***].” 17
         • “I received 2 calls from this number 2 days ago… and didn’t answer…no
            messages left. I received a third call tonight at 7:42pm and answered… He said
            his name was Garrett Bolick and offered an amazing Vegas vacation package for
            $379…” 18
         • “Keeps calling me.” 19
        28.      A cursory look-up online of AMG reveals hundreds of consumer complaints

regarding unsolicited telemarketing, such as the above quoted complaints.

        29.      Despite this fact, Arrivia relies on AMG to place telemarketing calls on its behalf

to sell travel vacation packages that include financial incentives to purchase additional packages,

rental cars and other travel-related services from its website TravelSavingsDollars.com.



12
   https://www.yelp.com/biz/allen-marketing-group-cedar-city-2
13
   Id.
14
   Id.
15
   https://800notes.com/Phone.aspx/1-702-996-8208/2
16
   Id.
17
   Id.
18
   https://800notes.com/Phone.aspx/1-702-224-2665/2
19
   https://800notes.com/Phone.aspx/1-702-224-2665/3
   Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 8 of 17 PageID #: 8




       30.     Upon information and belief, Arrivia pays AMG for each travel vacation package

that includes financial incentives for use at its website TravelSavingsDollars.com.

       31.     Based on the foregoing, AMG was authorized by Arrivia to act on Arrivia’s

behalf with respect to the telemarketing phone calls to consumers described above. In addition

and/or in the alternative, Arrivia ratified AMG’s making of the telemarketing calls described

above. Indeed, Arrivia knew that AMG places outbound telemarketing calls to consumers

nationwide on behalf of Arrivia, to generate purchases on TravelSavingsDollars.com, without

prior express written consent, or otherwise had knowledge of facts that would have led a

reasonable person to investigate further, and yet Arrivia ratified AMG’s conduct without further

investigation. In addition and/or in the alternative, Arrivia was negligent in supervising AMG’

making of the telemarketing calls described above. Accordingly, Arrivia is responsible for

AMG’s making of the telemarketing calls.

       32.     The Federal Communication Commission has instructed that corporations such as

Arrivia may not avoid liability by having their telemarketing outsourced:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activties
       to unsupervised third parties would leave consumers in many cases without an effective
       remedy for telemarketing intrusions. This would particularly be so if the telemarketers
       were judgment proof, unidentifiable, or located outside the United States, as if often the
       case. Even where third-party telemarketers are identifiable, solvent, and amenable to
       judgment limiting liability to the telemarketer that physically places the call would make
       enforcement in many cases substantially more expensive and less efficient, since
       consumers (or law enforcement agencies) would be required to sue each marketer
       separately in order to obtain effective relief. As the FTC notes, because “[s]ellers may
       have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”
In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the

TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”) (citations omitted).

       33.     In response to these calls, Plaintiff Rowan files this lawsuit seeking injunctive

relief requiring the Defendants to cease from violating the Telephone Consumer Protection Act,

as well as an award of statutory damages to the members of the Class and costs.
   Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 9 of 17 PageID #: 9




                             PLAINTIFF ROWAN’S ALLEGATIONS

       34.    Plaintiff Rowan registered his cell phone number on the DNC on June 4, 2005.

       35.    At all relevant times to this case, Plaintiff Rowan’s cell phone number was not

associated with a business and was used for personal use only.

       36.    On January 16, 2021 at 4:00 PM, Plaintiff received an unsolicited phone call from

AMG to his phone from phone number 775-288-5507.

       37.    Plaintiff Rowan did not answer this call.

       38.    On January 17, 2021 at 3:31 PM, Plaintiff received a 2nd unsolicited phone call

from AMG to his phone from phone number 775-288-5507.

       39.    Plaintiff Rowan did not answer this call.

       40.    On January 18, 2021 at 3:34 PM, Plaintiff received a 3rd unsolicited phone call
from AMG to his phone from phone number 775-288-5507.

       41.    When Plaintiff Rowan answered this call, he heard 11 seconds of silence before

the call was disconnected.

       42.    On January 26, 2021 at 6:56 PM, Plaintiff received a 4th unsolicited phone call

from AMG to his cell from phone number 775-288-5507.

       43.    Plaintiff answered this call and spoke to an employee who identified herself as

Carleen.

       44.    Carleen offered to sell Plaintiff a $399 vacation package that would include a 4-

day, 3-night stay in Las Vegas, a $100 dining card, $100 credit towards a meal at Pampas

Brazilian Steakhouse, a $100 American Express card, and $1,000 of travel credit to be used at

TravelSavingsDollars.com, a website owned by Defendant Arrivia.

       45.    In order to identify which company was calling him, Plaintiff Rowan played

along with the telemarketer and agreed to purchase the vacation package so he could see which

company he was billed by and what documentation they would mail him.

       46.    When Plaintiff agreed to purchase the package, he was transferred to Andrew

James, a compliance employee who reviewed the details of the package.
     Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 10 of 17 PageID #: 10




           47.      James specifically made reference to the $1,000 travel credit that could be used at

TravelSavingsDollars.com.

           48.      James told Plaintiff that the phone number for Guest Services is 866-551-0868.

           49.      866-551-0868 is the phone number displayed on Defendant AMG’s website for

non-local clients:




                                                                                                     20



           50.      Shortly after purchasing the vacation package, Plaintiff received a purchase

confirmation by mail from Defendant AMG.

           51.      The confirmation directs Plaintiff to call 877-218-8232 or to send an email to

help@vacationoffer.com.

           52.      As was already established, vacationoffer.com is a d/b/a of Defendant AMG. 21

           53.      877-218-8232 is the contact number listed on the vacationoffer.com website:

20
     https://www.allenmg.com/contact
21
     https://secure.utah.gov/bes/displayDetails.html - Allen Marketing Group, Inc.
     Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 11 of 17 PageID #: 11




                                                                 22



           54.     The travel package that is quoted in the purchase confirmation includes a

reference to the $1,000 travel savings from TravelSavingsDollars.com, the website owned by

Defendant Arrivia.




22
     https://www.vacationoffer.com/contact
     Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 12 of 17 PageID #: 12




           55.      “Take a Test Drive” as shown above is a link at the top of the

TravelSavingsDollars.com website:




                                                                                          23




           56.      Plaintiff has never provided his phone number or consent to call him to either

AMG or Arrivia.

           57.      Plaintiff was not looking to purchase a travel vacation package.

           58.      The unauthorized solicitation telephone calls that Plaintiff received from AMG on

behalf of Arrivia, as alleged herein, have harmed Plaintiff Rowan in the form of annoyance,

wasted time, frustration, nuisance, and invasion of privacy, and disturbed the use and enjoyment

of his phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

battery) and the consumption of memory on the phone.

           59.      Seeking redress for these injuries, Plaintiff Rowan, on behalf of himself and Class

of similarly situated individuals, bring suit under the TCPA.

                                             CLASS ALLEGATIONS

           60.      Plaintiff Rowan brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) and seek certification of the following Class:


           Do Not Call Registry Class: All persons in the United States who from four years prior
           to the filing of this action through class certification (1) Defendants called on behalf of
           Defendant Arrivia more than one time, (2) within any 12-month period, (3) where the
           person’s telephone number had been listed on the National Do Not Call Registry for at
           least thirty days, (4) for substantially the same reason Defendants called Plaintiff, and (5)
           for whom the Defendants claim they obtained the person’s number in the same manner as
           Defendants obtained Plaintiff’s number.

           61.      The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants, their

23
     https://www.travelsavingsdollars.com/
  Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 13 of 17 PageID #: 13




subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or their

parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against the Defendants have been fully and finally adjudicated

and/or released. Plaintiff Rowan anticipates the need to amend the Class definitions following

appropriate discovery.

       62.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Class such that joinder of all members is impracticable.

       63.     Commonality and Predominance: There are many questions of law and fact

common to the claims of the Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

       (a)     Whether Defendants placed multiple calls within a 12-month period to Plaintiff

               and other consumers whose telephone numbers were registered with the DNC for

               at least 30 days of the time of each call;

       (b)     Whether the calls were for telemarketing purposes;

       (c)     Whether the calls were made with consent;

       (d)     Whether Arrivia is vicariously liable for AMG’s calls.

       (e)     Whether members of the Class are entitled to treble damages based on the

               willfulness of Defendants’ conduct.

       64.     Adequate Representation: Plaintiff Rowan will fairly and adequately represent

and protect the interests of the Class, and has retained counsel competent and experienced in

class actions. Plaintiff Rowan has no interests antagonistic to those of the Class, and Defendants

have no defenses unique to Plaintiff. Plaintiff Rowan and his counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class, and have the financial
  Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 14 of 17 PageID #: 14




resources to do so. Neither Plaintiff Rowan nor his counsel have any interest adverse to the

Class.

         65.   Appropriateness: This class action is also appropriate for certification because

the Defendants have acted or refused to act on grounds generally applicable to the Class and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendants’ business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with

respect to the Class as wholes, not on facts or law applicable only to Plaintiff Rowan.

Additionally, the damages suffered by individual members of the Class will likely be small

relative to the burden and expense of individual prosecution of the complex litigation

necessitated by Defendants’ actions. Thus, it would be virtually impossible for the members of

the Class to obtain effective relief from Defendants’ misconduct on an individual basis. A class

action provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single court.


                               FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Rowan and the Do Not Registry Class)
         66.   Plaintiff repeats and realleges the prior paragraphs of this Complaint and

incorporates them by reference herein.

         67.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or his telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

         68.   Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this
  Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 15 of 17 PageID #: 15




subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       69.     Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

initiated, telephone solicitations to telephone subscribers such as Plaintiff Rowan and the Do Not

Call Registry Class members who registered their respective telephone numbers on the National

Do Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that

is maintained by the federal government.

       70.     Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff Rowan and the Do

Not Call Registry Class received more than one telephone call in a 12-month period made by or

on behalf of the Defendants in violation of 47 C.F.R. § 64.1200, as described above.

       71.     As a result of Defendants’ conduct as alleged herein, Plaintiff Rowan and the Do

Not Call Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are

entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.

       72.     To the extent Defendants’ misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.
  Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 16 of 17 PageID #: 16




                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Rowan individually and on behalf of the Class, prays for the

following relief:

       73.     An order certifying this case as a class action on behalf of the Class as defined

above; appointing Plaintiff Rowan as the representative of the Class; and appointing his

attorneys as Class Counsel;

       74.     An award of actual and/or statutory damages and costs;

       75.     An award of attorney’s fees;

       76.     An order declaring that Defendants’ actions, as set out above, violate the TCPA;

       77.     An injunction requiring the Defendants to cease all unsolicited calling activity,

and to otherwise protect the interests of the Class; and

       78.     Such further and other relief as the Court deems just and proper.

                                            JURY DEMAND

       Plaintiff Rowan requests a jury trial.


DATED this 27th day of April, 2021.

                                                NATHAN ROWAN, individually and on behalf of
                                                all others similarly situated,

                                                By: /s/ Jared T. Green
                                                Jared Green (5179)
                                                Seitz, Van Ogtrop & Green, P.A.
                                                222 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                jgreen@svglaw.com
                                                jtgreen@svglaw.com
                                                (302) 888-7606

                                                Stefan Coleman (FL Bar no. 30188)*
                                                law@stefancoleman.com
                                                LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                201 S. Biscayne Blvd, 28t Floor
                                                Miami, FLL 33131
Case 1:21-cv-00587-MN Document 1 Filed 04/27/21 Page 17 of 17 PageID #: 17




                                  Telephone: (877) 333-9427
                                  Facsimile: (888) 498-8946

                                  Avi R. Kaufman (FL Bar no. 84382)*
                                  kaufman@kaufmanpa.com
                                  KAUFMAN P.A.
                                  400 NW 26th Street
                                  Miami, FL 33127
                                  Telephone: (305) 469-5881

                                  Attorneys for Plaintiff and the putative Class

                                  *Pro Hac Vice motion forthcoming
